ALLOWANCE
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.            The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed because the prior art made of record does not teach a method or system for revising an initial layout diagram of a wire routing arrangement of an integrated circuit, in the manner as recited in the claims. 

Reasons For Allowance
3.         With respect to claims 1-10, the prior art made of record fails to teach the combination of steps recited in claim 1, including the following particular combination of steps as recited in claim 1, as follows:
the routed patterns being functional in a representation of a circuit; 
the dummy patterns being non-functional in the representation of the circuit; and revising to form a revised layout diagram, the revising including:
adding first and second jumper patterns, into a second conductance layer, which extend in a second direction substantially perpendicular to the first direction; and
adding via patterns, into an interconnection layer between the first and second conductance layers, which represent:
connections between the first jumper pattern and first ends of the corresponding routed and dummy patterns; and


4.         With respect to claim 11-15, the prior art made of record fails to teach the combination of steps recited in claim 11, including the following particular combination of steps as recited in claim 11, as follows:
the routed patterns being functional in a representation of a circuit; the dummy patterns being non-functional in the representation of the circuit; and revising to form a revised layout diagram, the revising including:
adding first and second jumper patterns, into a second conductance layer, which extend in a second direction substantially perpendicular to the first direction; and
adding via patterns, into an interconnection layer between the first and second conductance layers, which represent:
connections between the first jumper pattern and first ends of the corresponding routed and dummy patterns; and
connections between the second jumper pattern and second ends of the corresponding routed and dummy patterns.

5.         With respect to claim 16-20, the prior art made of record fails to teach the combination of steps recited in claim 16, including the following particular combination of steps as recited in claim 16, as follows:
each of the first and second routed pattern being functional, and the dummy pattern being non-functional, in a representation of a circuit;
the initial layout diagram further including:

first via patterns, in an interconnection layer between the first and second conductance layers, which represent corresponding connections between the first and second jumper patterns and corresponding first and second ends correspondingly of the first and second routed patterns;
revising the initial layout diagram into a revised layout diagram, the revising including:
extending first ends of the first and second jumper patterns in the second direction so as to overlap corresponding first and second ends of the dummy pattern; and
adding second via patterns, into the interconnection layer, which represent corresponding connections between the first ends of the first and second jumper patterns and corresponding ends of the dummy pattern.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851